Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney W. STAUFFER on 1/12/2022.

The application has been amended as follows: 

In claim 7 line 2 delete “further”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the instant compounds of formula I 

    PNG
    media_image1.png
    179
    266
    media_image1.png
    Greyscale
. WO 2018019555 teaches a compound of formula I being 


    PNG
    media_image2.png
    225
    350
    media_image2.png
    Greyscale
where R2 is not 

    PNG
    media_image3.png
    91
    88
    media_image3.png
    Greyscale
. WO 2016120355 teaches a compound of formula I being 


    PNG
    media_image4.png
    254
    504
    media_image4.png
    Greyscale
where the instant compound of formula I having the R2 group being 

    PNG
    media_image3.png
    91
    88
    media_image3.png
    Greyscale
is not taught or suggested.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616